Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 04, 2022

The Court of Appeals hereby passes the following order:

A22A1661. MONISHA RICHIE v. RASHARD WILBURN et al.

      Monisha Richie sued Rashard Wilburn, Progressive Mountain Insurance and
John Does 1-5 for negligence. Wilburn and Progressive Mountain Insurance filed a
motion to dismiss and, on June 22, 2021, the trial court entered an order granting the
motion and dismissing the complaint. On June 29, 2021, Richie filed a motion for
reconsideration. The trial court denied the motion on July 7, 2021. On August 7,
2021, Richie filed a notice of appeal. The appeal is untimely.


      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). “The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on an
appellate court.” Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560)
(2012) (punctuation omitted). Richie’s notice of appeal was filed 46 days after the
order granting the motion to dismiss was entered. Although Richie filed a motion for
reconsideration within 30 days of the trial court’s ruling, motions for reconsideration
do not extend the time to appeal from the underlying decision, and the order resolving
the motion is not itself a judgment subject to direct appeal. See Ferguson v. Freeman,
282 Ga. 180, 181 (1) (646 SE2d 65) (2007); Bell v. Cohran, 244 Ga. App. 510, 510
(536 SE2d 187) (2000) (“a motion for reconsideration does not toll the time for filing
a direct appeal”).
Accordingly, this appeal is hereby dismissed.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                08/04/2022
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                              , Clerk.